DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application is being examined under the claims filed on 01/21/2020.
Claims 7, 8, 10, 12, and 14 are amended.
Claims 1-17 are rejected.
Claims 1-17 are pending.

Drawings
The Drawings filed on 11/08/2019 are acceptable for examination purposes.

Specification
The Specification filed on 11/08/2019 is acceptable for examination purposes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12, 14, 15, and 18-20 of U.S. Patent No. US 10,521,526 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Application
U.S. Patent No. US 10,521,526 B2
Claim 1. A system for evaluating or predicting athletic performance of an individual at an athletic event, comprising:
one or more sensors located on an individual, athletic equipment, or m an athletic environment measuring at least one aspect of the athletic performance of the individual;
a receiver located remotely from the sensors that receives non-deterministic data from the sensors for use with a deterministic model of the athletic performance; and
a processor located remotely from the sensors configured to hybridize the deterministic model of the athletic performance with the non-deterministic data from said receiver to generate a conditional probabilistic model.
Claim 1. A system for generating, as its output, a hybridized function that produces a probability distribution for evaluating or predicting athletic performance of an individual at an athletic event, comprising:
a hybridization processor that receives and stores the following inputs:
(i) a plurality of deterministic models before an athletic event, each deterministic model characterized by having as input a set of initial conditions of the athletic performance and an output representative of a prediction of said athletic performance, wherein each deterministic model is initially based only upon said set of initial conditions and mathematical equations representative of laws of nature such that a mechanistic relationship between the input and output is established, each deterministic model operable to generate a constant output state for any set of initial conditions, thereby providing said prediction of the athletic performance at the athletic event; and,
(ii) data produced by one or more sensors located on an individual, athletic equipment, or in an 
said hybridization processor configured to hybridize the stored plurality of deterministic models of the athletic performance and the stochastic observational data received from the sensors to produce as its output a hybridized function; wherein the hybridized function generates for any set of initial conditions, including initial conditions neither observed by sensors during nor contributing to hybridization, a probability distribution over possible output states, thereby enabling probabilistic predictions of the athletic performance of the individual at the athletic event.
Claim 2
Claim 2
Claim 3
Claim 12
Claim 4. A system for evaluating or predicting athletic performance of a group of athletes at an athletic event, comprising:
one or more sensors located on more than one individual, athletic equipment, or in an athletic environment measuring at least one aspect of the athletic performance of the individuals;
a receiver located remotely from the sensors that receives non-deterministic data from the sensors for use with a deterministic model of the athletic performance; and
a processor located remotely from the sensors configured to hybridize the deterministic model of the athletic performance with the non-deterministic data from said receiver to generate a conditional probabilistic model.
Claim 3. A system for generating as its output, a hybridized function that produces a probability distribution as a probability density for evaluating or predicting athletic performance of a group of athletes at an athletic event, comprising:
a hybridization processor that receives and stores the following inputs:
(i) a plurality of deterministic models before an athletic event, each deterministic model having as input a set of initial conditions of the athletic performance and an output representative of a prediction of said athletic performance, wherein each deterministic model is initially based only upon said set of initial conditions and mathematical equations representative of laws of nature such that a mechanistic relationship between the input and output is established, each deterministic model operable to generate a constant output state for any set of initial conditions, thereby providing said prediction of the athletic performance at the athletic event; and,
(ii) data produced by one or more sensors located on more than one individual, athletic equipment, 
said hybridization processor configured to hybridize the stored plurality of deterministic models of the athletic performance and the stochastic observational data received from the sensors to produce as its output a hybridized function, wherein the hybridized function generates for any set of initial conditions, including initial conditions neither observed by sensors during nor contributing to hybridization, a probability distribution over possible output states, said hybridization processor further configured to generate a residual function for determining a difference of the probability distribution and the data produced by the one or more sensors, wherein the residual function is used to correct the probability distribution, said hybridization processor further configured to 
Claim 5
Claim 15
Claim 6
Claim 18
Claim 7
Claim 14
Claim 8
Claim 2
Claim 9
Claim 2
Claim 10
Claim 4
Claim 11
Claim 5
Claim 12
Claim 6
Claim 13
Claim 7
Claim 14
Claim 8
Claim 15
Claim 9
Claim 16. An apparatus for concurrently evaluating and executing an athletic performance of an athlete or athletes:
a processor pre-configured with a conditionally probabilistic model of athletic performance;
sensors configured to provide non-deterministic measurements to said processor; and

Claim 19. An apparatus for concurrently evaluating and executing an athletic performance of an athlete or athletes:
a hybridization processor configured to generate as its output, a hybrid function that produces a probability distribution over possible output states in the form of a probability density for any 
sensors configured to provide stochastic observational measurements to said hybridization processor; and
said hybridization processor located remotely from the sensors configured to accept and hybridize a plurality of deterministic models of the athletic performance and the stochastic observational measurements said hybridization processor configured to generate a residual function for determining a difference between the probability distribution and the stochastic observational measurements, wherein the residual function is used to correct the probability distribution;
said hybridization processor further configured to vary parameters of the residual function to generate said probability density; and
audio, visual, or haptic output components that convey to at least one individual representations of the probability density to the athlete or 
Claim 17
Claim 20


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “measuring at least one aspect of the athletic performance of the individual” and “hybridize the deterministic model of the athletic performance with the non-deterministic data from said receiver to generate a conditional probabilistic model” which are directed to an abstract idea of a mental process, a claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The generic computer elements are the “one or more sensors located on an individual, athletic equipment, or in an athletic environment”, “a receiver located remotely from the sensors”, and “a processor located remotely from the sensors”. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) to the exception. The claim recites additional limitations of “[…] receives non-deterministic data […] for use with a deterministic model of the athletic performance”. The additional limitations are 
Claim 2 recites an additional step of “perform iteratively to generate a corrected conditional probabilistic model”. The additional step does not amount to significantly more because it is directed to an abstract idea of a mental process, a claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.
Claim 3 recites an additional generic computer elements of “the processor is configured as: one or more standalone microprocessors; one or more application specific integrated circuits; one or more field programmable gate array; a set of microprocessors, application specific integrated circuits or field programmable gate arrays running concurrently over a local network; or a cloud processing environment wherein data and results are conveyed over a wide area network”. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) to the exception.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “measuring at least one aspect of the athletic performance of the individuals” and “hybridize the deterministic model of the athletic performance with the non-deterministic data from said receiver to generate a conditional probabilistic model” which are directed to an abstract idea of a mental process, a claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process. This judicial exception is not 
Claim 5 recites an additional step of “perform iteratively to generate a corrected conditional probabilistic model”. The additional step does not amount to significantly more because it is directed to an abstract idea of a mental process, a claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.
Claim 6 recites an additional generic computer elements of “the processor is configured as: one or more standalone microprocessors; one or more application specific integrated circuits; one or more field programmable gate array; a set of microprocessors, application specific integrated circuits or field programmable gate arrays running concurrently over a local network; or a cloud processing environment wherein data and results are conveyed over a wide area network”. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract 
Claim 7 recites an additional step of “the deterministic physical model and the non-deterministic data are hybridized using one or more of analog computing, maximum entropy filtering, neural networks, nonlinear regression, and maximum likelihood estimation”. The additional step does not amount to significantly more because it is directed to an abstract idea of a mental process, a claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.
Claim 8 recites an additional step of “the nondeterministic data are hybridized with a plurality of deterministic models to generate conditional probabilistic models”. The additional step does not amount to significantly more because it is directed to an abstract idea of a mental process, a claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.
Claim 9 recites an additional step of “the non-deterministic data consists of a data set derived from the non-deterministic data”. The additional step does not amount to significantly more because it is directed to an abstract idea of a mental process, a claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process.
Claim 10 recites an additional step of “apply a graphical enhancement to said generated conditional probabilistic model”. The additional step does not amount to significantly more because it is directed to an abstract idea of a mental process, a claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process. The claim recites an additional element of “a video enhancement processor”. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, 
Claim 11 recites an additional step of “audible, visible, or haptic output is conveyed during an athletic competition”. The additional step does not amount to significantly more because it is directed to an abstract idea of a mental process, a claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process. The claim recites an additional generic computer element of “a wireless, wired, visual, or acoustic device”. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) to the exception.
Claim 12 recites an additional step of “apply an audio enhancement to said generated conditional probabilistic model”. The additional step does not amount to significantly more because it is directed to an abstract idea of a mental process, a claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process. The claim recites an additional generic computer element of “an audio enhancement processor”. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a 
Claim 13 recites an additional step of “audible, visible, or haptic output is conveyed during an athletic competition”. The additional step does not amount to significantly more because it is directed to an abstract idea of a mental process, a claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process. The claim recites an additional generic computer element of “a wireless, wired, visual, or acoustic device”. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) to the exception.
Claim 14 recites an additional step of “apply a haptic output to said generated conditional probabilistic model”. The additional step does not amount to significantly more because it is directed to an abstract idea of a mental process, a claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process. The claim recites an additional generic computer element of “a haptic enhancement processor”. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial 
Claim 15 recites an additional step of “audible, visible, or haptic output is conveyed during an athletic competition”. The additional step does not amount to significantly more because it is directed to an abstract idea of a mental process, a claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process. The claim recites an additional generic computer element of “a wireless, wired, visual, or acoustic device”. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) to the exception.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “convey evaluations of the conditionally probabilistic model to the athlete or athletes for enabling the athlete or athletes to make adjustments to their athletic performance” which is directed to an abstract idea of a mental process, a claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The generic computer elements are the “a processor pre-configured with a conditionally probabilistic model of athletic performance”, “sensors”, and “audio, 
Claim 20 recites an additional generic computer elements of “the processor is configured as: one or more standalone microprocessors; one or more application specific integrated circuits; one or more field programmable gate array; a set of microprocessors, application specific integrated circuits or field programmable gate arrays running concurrently over a local network; or a cloud processing environment wherein data and results are conveyed over a wide area network”. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) to the exception.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the deterministic physical model …". There is insufficient antecedent basis for this limitation in the claim. The limitation will be interpreted as “the deterministic model”.
Claim 11 recites the limitation "the audible, visible, or haptic output …". There is insufficient antecedent basis for this limitation in the claim. The limitation will be interpreted as “the video output”.
Claim 13 recites the limitation "the audible, visible, or haptic output …". There is insufficient antecedent basis for this limitation in the claim. The limitation will be interpreted as “the audio output”.
Claim 15 recites the limitation "the audible, visible, or haptic output …". There is insufficient antecedent basis for this limitation in the claim. The limitation will be interpreted as “the haptic output”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-6, and 8-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brothers et al. (hereinafter Brothers) US 20170193140 A1.
In reference to claim 1. Brothers teaches a system for evaluating or predicting athletic performance of an individual at an athletic event, comprising:
“one or more sensors located on an individual, athletic equipment, or in an athletic environment measuring at least one aspect of the athletic performance of the individual” (¶ [0040], ¶ [0059] “Any suitable sensors may be used to detect, record, or otherwise measure biomechanical data of the user, based on which the athletic-performance model may be generated …”),
“a receiver located remotely from the sensors that receives non-deterministic data from the sensors for use with a deterministic model of the athletic performance” (¶ [0059] “system may receive biomechanical data of a user (e.g., a first user) performing actions of a particular action-type (e.g., a first action-type) from one or more sensors …”, ¶ [0060] “generate an athletic-performance model based on the determined action-parameter values for each action performed by the user and based on the outcome data …”. ¶ [0002] “a thermocouple converts temperature to an output voltage that a voltmeter can read”);
“a processor located remotely from the sensors configured to hybridize the deterministic model of the athletic performance with the non-deterministic data from said receiver to generate a conditional probabilistic model” (¶ [0094]-[0098] teach the processors and sensors being located remotely from each other. ¶ [0069] “system may dynamically update the athletic-performance model based on the additional set of action-parameter values …”).

In reference to claim 2. Brothers teaches the system of claim 1 (as mentioned above) wherein the processor is configured to:
Brothers further teaches:
“perform iteratively to generate a corrected conditional probabilistic model” (¶ [0069]-[0071] teach “dynamically update the athletic-performance model based on the additional set of action-parameter values”).

In reference to claim 3. Brothers teaches the system of claim 2 (as mentioned above), wherein:
Brothers further teaches:
“the processor is configured as one or more standalone microprocessors; one or more application specific integrated circuits; one or more field programmable gate array; a set of microprocessors, application specific integrated circuits or field programmable gate arrays running concurrently over a local network; or a cloud processing environment wherein data and results are conveyed over a wide area network” (¶ [0101] teaches the integrated circuits (ICs) such, as for example, field-programmable gate arrays (FPGAs) or application-specific ICs (ASICs)).

In reference to claim 4. Brothers teaches a system for evaluating or predicting athletic performance of a group of athletes at an athletic event, comprising:
“one or more sensors located on more than one individual, athletic equipment, or in an athletic environment measuring at least one aspect of the athletic performance of the individuals” (¶ [0082] “… system may generate an athletic-performance model for a second user. The athletic-performance model of the second user may be generated based on a plurality of sets of action-parameter values of the second user, where the plurality of sets of 
“a receiver located remotely from the sensors that receives non-deterministic data from the sensors for use with a deterministic model of the athletic performance” (¶ [0059] “system may receive biomechanical data of a user (e.g., a first user) performing actions of a particular action-type (e.g., a first action-type) from one or more sensors …”, ¶ [0060] “generate an athletic-performance model based on the determined action-parameter values for each action performed by the user and based on the outcome data …”. ¶ [0002] “a thermocouple converts temperature to an output voltage that a voltmeter can read”);
“a processor located remotely from the sensors configured to hybridize the deterministic model of the athletic performance with the non-deterministic data from said receiver to generate a conditional probabilistic model” (¶ [0094]-[0098] teach the processors and sensors being located remotely from each other. ¶ [0069] “system may dynamically update the athletic-performance model based on the additional set of action-parameter values …”).

In reference to claim 5. Brothers teaches the system of claim 4 (as mentioned above) wherein the processor is configured to:
Brothers further teaches:
“perform iteratively to generate a corrected conditional probabilistic model” (¶ [0069]-[0071] teach “dynamically update the athletic-performance model based on the additional set of action-parameter values”).

In reference to claim 6. Brothers teaches the system of claim 5 (as mentioned above), wherein:
Brothers further teaches:
“the processor is configured as one or more standalone microprocessors; one or more application specific integrated circuits; one or more field programmable gate array; a set of microprocessors, application specific integrated circuits or field programmable gate arrays running concurrently over a local network; or a cloud processing environment wherein data and results are conveyed over a wide area network” (¶ [0101] teaches the integrated circuits (ICs) such, as for example, field-programmable gate arrays (FPGAs) or application-specific ICs (ASICs)).

In reference to claim 8. Brothers teaches the system of claim 1 (as mentioned above), wherein:
Brothers further teaches:
“the non-deterministic data are hybridized with a plurality of deterministic models to generate conditional probabilistic models” (¶ [0094]-[0098] teach the processors and sensors being located remotely from each other. ¶ [0069] “system may dynamically update the athletic-performance model based on the additional set of action-parameter values …”).

In reference to claim 9. Brothers teaches the system of claim 8 (as mentioned above) wherein:
Brothers further teaches:
“the non-deterministic data consists of a data set derived from the non-deterministic data” (¶ [0059] “system may receive biomechanical data of a user (e.g., a first user) performing actions of a particular action-type (e.g., a first action-type) from one or more sensors …”, ¶ [0002] “a thermocouple converts temperature to an output voltage that a voltmeter can read”).

In reference to claim 10. Brothers teaches the system of claim 1 (as mentioned above), further comprising:
Brothers further teaches:
“a video enhancement processor configured to apply a graphical enhancement to said generated conditional probabilistic model” (¶ [0081] “The one or more sensors may, in response to receiving instructions from system, provide audible, tactile, visual, or other suitable feedback to signal to the user that a suggested modification a biomechanical act of the user is recommended. For example, a wrist-mounted sensor may vibrate to alert the user to look at a display screen of the wrist-mounted sensor, and the display screen may display a message instructing the user to adjust the follow-through angle of his wrist when performing an action of a basketball free-throw action-type …”. Examiner notes that sensory enhancement processor configured to produce a sensible visual, audible, haptic, or olfactory signal based on the predictions of the conditional probabilistic model in ¶ [0013] of the Specification of the instant application. The limitation is interpreted as providing video data to the model rather than an enhancement to the video processor).

In reference to claim 11. Brothers teaches the system of claim 10 (as mentioned above), wherein:

“the audible, visible, or haptic output is conveyed during an athletic competition by at least one of a wireless, wired, visual, or acoustic device” (¶ [0081] “The one or more sensors may, in response to receiving instructions from system, provide audible, tactile, visual, or other suitable feedback to signal to the user that a suggested modification a biomechanical act of the user is recommended. For example, a wrist-mounted sensor may vibrate to alert the user to look at a display screen of the wrist-mounted sensor, and the display screen may display a message instructing the user to adjust the follow-through angle of his wrist when performing an action of a basketball free-throw action-type …”).

In reference to claim 12. Brothers teaches the system of claim 1 (as mentioned above), further comprising:
Brothers further teaches:
“an audio enhancement processor configured to apply an audio enhancement to said generated conditional probabilistic model” (¶ [0081] “The one or more sensors may, in response to receiving instructions from system, provide audible, tactile, visual, or other suitable feedback to signal to the user that a suggested modification a biomechanical act of the user is recommended. For example, a wrist-mounted sensor may vibrate to alert the user to look at a display screen of the wrist-mounted sensor, and the display screen may display a message instructing the user to adjust the follow-through angle of his wrist when performing an action of a basketball free-throw action-type …”. Examiner notes that sensory enhancement processor configured to produce a sensible visual, audible, haptic, or olfactory signal based on the predictions of the conditional probabilistic model in ¶ [0013] of the 

In reference to claim 13. Brothers teaches the system of claim 12 (as mentioned above), wherein:
Brothers further teaches:
“the audible, visible, or haptic output is conveyed during an athletic competition by at least one of a wireless, wired, visual, or acoustic device” (¶ [0081] “The one or more sensors may, in response to receiving instructions from system, provide audible, tactile, visual, or other suitable feedback to signal to the user that a suggested modification a biomechanical act of the user is recommended. For example, a wrist-mounted sensor may vibrate to alert the user to look at a display screen of the wrist-mounted sensor, and the display screen may display a message instructing the user to adjust the follow-through angle of his wrist when performing an action of a basketball free-throw action-type ...”).

In reference to claim 14. Brothers teaches the system of claim 1 (as mentioned above), further comprising:
Brothers further teaches:
“a haptic enhancement processor configured to apply a haptic output to said generated conditional probabilistic model” (¶ [0081] “The one or more sensors may, in response to receiving instructions from system, provide audible, tactile, visual, or other suitable feedback to signal to the user that a suggested modification a biomechanical act of the user is recommended. For example, a wrist-mounted sensor may vibrate to alert the user to look at a display screen of the wrist-mounted sensor, and the display screen may display a 

In reference to claim 15. Brothers teaches the system of claim 14 (as mentioned above), wherein:
Brothers further teaches:
“the audible, visible, or haptic output is conveyed during an athletic competition by at least one of a wireless, wired, visual, or acoustic device” (¶ [0081] “The one or more sensors may, in response to receiving instructions from system, provide audible, tactile, visual, or other suitable feedback to signal to the user that a suggested modification a biomechanical act of the user is recommended. For example, a wrist-mounted sensor may vibrate to alert the user to look at a display screen of the wrist-mounted sensor, and the display screen may display a message instructing the user to adjust the follow-through angle of his wrist when performing an action of a basketball free-throw action-type ...”).

In reference to claim 16. Brothers teaches an apparatus for concurrently evaluating and executing an athletic performance of an athlete or athletes:
“a processor pre-configured with a conditionally probabilistic model of athletic performance” (¶ [0030] teaches an application pre-configured in the client system that generates the athletic-performance models and athletic-performance feedback);
“sensors configured to provide non-deterministic measurements to said processor” (¶ [0040], ¶ [0059] “Any suitable sensors may be used to detect, record, or otherwise measure biomechanical data of the user, based on which the athletic-performance model may be generated …”, ¶ [0002] “a thermocouple converts temperature to an output voltage that a voltmeter can read”);
“audio, visual, or haptic output components that convey evaluations of the conditionally probabilistic model to the athlete or athletes for enabling the athlete or athletes to make adjustments to their athletic performance” (¶ [0081] “The one or more sensors may, in response to receiving instructions from system, provide audible, tactile, visual, or other suitable feedback to signal to the user that a suggested modification a biomechanical act of the user is recommended. For example, a wrist-mounted sensor may vibrate to alert the user to look at a display screen of the wrist-mounted sensor, and the display screen may display a message instructing the user to adjust the follow-through angle of his wrist when performing an action of a basketball free-throw action-type.”).

In reference to claim 17. Brothers teaches the apparatus of claim 16 (as mentioned above) herein:
Brothers further teaches:
“the processor is configured as one or more standalone microprocessors; one or more application specific integrated circuits; one or more field programmable gate array; a set of microprocessors, application specific integrated circuits or field programmable gate arrays running concurrently over a local network; or a cloud processing environment wherein data and results are conveyed over a wide area network” (¶ [0101] teaches the integrated .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brothers et al. (hereinafter Brothers) US 20170193140 A1 in view of Guo et al. (hereinafter Guo) “Energy-Efficient Hybrid Analog/Digital Approximate Computation in Continuous Time”.
In reference to claim 7. Brothers teaches the system of claim 1 (as mentioned above), wherein:
Brothers does not appear to explicitly teach:
-	“the deterministic physical model and the non-deterministic data are hybridized using one or more of analog computing, maximum entropy filtering, neural networks, nonlinear regression, and maximum likelihood estimation”.
However, Guo in an analogous environment teaches:
-	“the deterministic physical model and the non-deterministic data are hybridized using one or more of analog computing, maximum entropy filtering, neural networks, nonlinear regression, and maximum likelihood estimation” (Abstract teaches performing continuous-time hybrid approximate computation using analog computing. Examiner notes that this hybrid approach is one of the methods disclosed in ¶ [0056] of the Specification of the instant application).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viker A. Lamardo whose telephone number is (571)270-5871.  The examiner can normally be reached on Mon. - Fri. 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on (571)272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/VIKER A LAMARDO/Examiner, Art Unit 2126